











Exhibit 10.24






United Technologies Corporation
2018 Long-Term Incentive Plan
Stock Appreciation Right
Schedule of Terms
(Rev. January 2019)
This Schedule of Terms describes the material features of the Participant’s
Stock Appreciation Right Award (the “SAR Award” or the “Award”) granted under
the United Tech-nologies Corporation 2018 Long-Term Incentive Plan (the “LTIP”),
subject to this Schedule of Terms, the Award Agreement, and the terms and
conditions set forth in the LTIP. The LTIP Prospectus contains further
information about the LTIP and this Award and is available on the Company’s
internal employee website and at www.ubs.com/onesource/UTX.























--------------------------------------------------------------------------------





Certain Definitions
A Stock Appreciation Right (a “SAR”) provides the Participant with the right to
receive the appreciation in the Common Stock of United Technologies Corporation
(the “Common Stock”) measured from the date of grant to the date of exercise.
The appreciation, upon exercise, is generally paid to the Participant in the
form of shares of Common Stock. SARs are generally exercisable if the
Participant remains employed by the Company through the applicable vesting date
schedule set forth on the Award Agreement (see “Vesting” below), or upon an
earlier Termination of Service under limited circumstances that result in
accelerated vesting (see “Termination of Service” below). “Company” means United
Technologies Corporation (the “Corporation”), together with its subsidiaries,
divisions and affiliates. “Termination Date” means the date a Participant’s
employment ends, or, if different, the date a Participant ceases providing
services to the Company as an employee, consultant, or in any other capacity.
For the avoidance of doubt, absences from employment by reason of notice
periods, garden leaves, or similar paid leaves associated with a Termination of
Service shall not be recognized as service in determining the Termination Date.
All references to termination of employment in this Schedule of Terms will be
deemed to refer to “Termination of Service” as defined in the LTIP. “Committee”
means the Compensation Committee of the Board. Capitalized terms not otherwise
defined in this Schedule of Terms have the same meaning as defined in the LTIP.
Acknowledgement and Acceptance of Award
The number of SARs awarded and the SAR grant price are set forth in the Award
Agreement. An LTIP Award recipient (a “Participant”) must affirmatively
acknowledge and accept the terms and conditions of the SAR Award within 150 days
following the Grant Date. A failure to acknowledge and accept the SAR Award
within such 150-day period will result in forfeiture of the SAR Award, effective
as of the 150th day following the Grant Date.
Participants must acknowledge and accept the terms and conditions of this SAR
Award electronically via the UBS One Source website at
www.ubs.com/onesource/UTX. Participants based in certain countries may be
required to acknowledge and accept the terms and conditions of this SAR Award by
signing and returning the designated hard copy portion of the Award Agreement to
the Stock Plan Administrator. These countries currently include Russia, Turkey,
Hungary, Slovenia, and Ukraine.
Exercise Price (or “Grant Price”)
The Grant Price represents the Fair Market Value of the Corporation’s Common
Stock on the date of grant. Fair Market Value means, as of any given date, the
closing price of the Corporation’s Common Stock on the New York Stock Exchange.
Vesting and Expiration
SARs will vest and expire (if unexercised) with the schedule set forth in the
Award Agreement, subject to the Participant’s continued employment with the
Company through each applicable vesting date. SARs will be forfeited in the
event of Termination of Service prior to the vesting date, except in certain
earlier terminations involving Retirement, Involuntary Termination, Disability,
Change-in-Control Termination, or Death (see “Termination of Service” below).
SARs may be exercised on or after the vesting date until the earlier of the:
(i) Expiration date specified in the Award Agreement, at which time the SARs and
all asso-ciated rights lapse; or
(ii) Last day permitted on or following Termination of Service as specified in
“Termination of Service” below.





--------------------------------------------------------------------------------





SARs may also be forfeited and value realized from exercised SARs may be
recouped by the Company under certain circumstances (see “Forfeiture of Award
and Repayment of Realized Gains” below).
No Shareowner Rights
A SAR is the right to the appreciation in Common Stock subject to continued
employment and certain other conditions. The holder of a SAR has no voting,
dividend or other rights accorded to owners of Common Stock, unless and until
SARs are exercised and settled in Common Stock.
Exercise and Payment
While a Participant is employed by the Company, the Participant may exercise
SARs on or after the vesting date until the expiration date. The value a
Participant will realize upon the exercise of a SAR is the difference between
the price of the Common Stock at the time of exercise and the Grant Price. The
Participant will generally receive shares of Common Stock as soon as
administratively practicable following exercise. SARs may be paid in cash if the
Committee so determines, including where local law restricts the distribution of
Common Stock.
It is the responsibility of the Participant, or a designated representative, to
track the expiration of the Award and exercise SARs in a timely manner. The
Company assumes no responsibility for, and will make no adjustments with respect
to, SARs that expire unexercised. Any communication from the Plan Administrator
or the Company to the Participant with respect to expiration is provided as a
courtesy only.
Termination of Service
The treatment of SARs upon Termination of Service depends upon the reason for
termination, as detailed in the following sections. SARs held for less than one
year as of the Termination Date will be forfeited, except in the event of Death,
Disability, or Change-in-Control Termination, as discussed below.
Retirement. If the Participant’s termination results from Retirement, unvested
SARs held for at least one year as of the Termination Date will vest and become
exercisable. For this purpose, Retirement means either a Normal Retirement or
Early Retirement as defined below:
•
“Normal Retirement” means retirement on or after age 65;



•
“Early Retirement” means retirement on or after:



◦
Age 55 with 10 or more years of continuous service as of the Termination Date;
or



◦
Age 50, but before age 55, and the Participant’s age and continuous service as
of the Termination Date adds up to 65 or more (“Rule of 65”), and provided that
the Company consents to the Participant’s early retirement.



Upon Retirement, SARs may be exercised as detailed in the chart below:





--------------------------------------------------------------------------------





Retirement Type
Company Consents to Retirement *
Exercise Period
Normal Retirement (age 65)
N/A
SARs may be exercised until the expiration of their term
Early Retirement on or after age 55 + 10 years of continuous service as of the
Termination Date
Yes
SARs may be exercised until the expiration of their term
No
SARs may be exercised for three (3) years following the Termination Date or
until the expiration of the SAR, whichever is earlier
Early Retirement prior to age 55 + years of service = 65+ as of the Termination
Date
Yes
SARs may be exercised for five (5) years following the Termination Date or until
the expiration of the SAR, whichever is earlier
No
SARs may be exercised for three (3) years following the Termination Date or
until the expiration of the SAR, whichever is earlier
* The Company’s consent to the Participant’s Retirement will be at the sole
discretion of the Company based on its ability to effectively transition the
Participant’s responsibilities as of the Termination Date and such other factors
as it may deem appropriate.



A Participant will not receive Retirement treatment with respect to any Award in
the event of involuntary termination by the Company for Cause.
Service used to determine eligibility for Normal or Early Retirement means
“Continuous Service” as determined under the UTC Employee Retire-ment Plan. The
calculation to determine Early Retirement will include partial years, rounded
down to the nearest full month.
Involuntary Termination for Cause. If the Participant’s termination results from
an involuntary termination by the Company for Cause (as defined in the LTIP),
both vested and unvested SARs will be forfeited as of the Termination Date
regardless of the Participant’s Retirement eligibility. In addition, value
realized from previously exercised SARs is subject to repayment in the event of
termination for Cause or certain other occurrences (see “Forfeiture of Award and
Repayment of Realized Gains” below).


Involuntary Termination. If the Participant’s termination results from an
involuntary termination by the Company for reasons other than Cause, unvested
SARs held for at least one year as of the Termination Date will receive pro-rata
vesting treatment, subject to the Participant providing the Company with a
release of claims against the Company in a form and manner satisfactory to the
Company. The pro-rata vesting of a SAR Award will be based on the number of
months worked during the vesting period, including partial months, relative to
the full vesting period. SARs not vested under this pro-rata vesting formula
will be forfeited as of the Termination Date.


Upon involuntary termination for reasons other than Cause, vested SARs may be
exercised for one (1) year following the Termination Date or until the
expiration of the SAR, whichever is earlier. Unexercised SARs will expire
without value at the close of the NYSE on the first anniversary of the
Termination Date, or the expiration date, whichever comes first. In the event
that the date falls on a weekend or market holiday, the SARs will be cancelled
at the end of the last trading day.


Absences from employment because of notice periods, garden leaves, or similar
paid leaves associated with a Termination of Service will not be recognized as
service in determining the pro-rata vesting percentage.


Pro-rata vesting will occur for involuntary terminations resulting from
workforce reductions, location closings, restructurings, layoffs or similar
events, as determined by the Committee.


Retirement eligible Participants will vest in accordance with the Retirement
provisions set forth above.





--------------------------------------------------------------------------------





Change-in-Control Terminations are subject to vesting treatment as set forth in
the Change-in-Control provisions below. A Participant who is involuntarily
terminated for Cause is not eligible for pro-rata vesting of Awards.
 
Voluntary Termination. A Participant who voluntarily terminates employment
(other than for Retirement or a Change-in-Control Termination) is not entitled
to pro-rata vesting and will forfeit all unvested SARs. Vested SARs may be
exercised for up to ninety (90) days or until the expiration of the SAR (if
earlier) from the Termination Date. Unexercised SARs will expire without value
at the close of the NYSE on the ninetieth (90th) day following the Termination
Date, or the expiration date, whichever comes first. In the event that the date
falls on a weekend or market holiday, the SARs will be cancelled at the end of
the last trading day.
   
Disability. If a Participant incurs a Disability (as defined in the LTIP),
vested SARs may be exercised for up to three (3) years from the Termination Date
(or until the expiration of the SAR, if earlier). While a Participant remains
disabled under a Company sponsored long-term disability plan, unvested SARs will
remain eligible to vest on the earlier of (1) the vesting date specified in the
Award Agreement; or (2) 29 months following the date a Participant incurs a
Disability, and may then be exercised for three years following the vesting
date.
Death. If a Participant dies while actively employed by the Company, or on
Disability, all unvested SARs immediately vest as of the date of death and
become exercisable. A Participant’s estate will have three years from the date
of death (or until the expiration of the SAR, if earlier) to exercise all
outstanding SARs, provided however, that if a SAR expires prior to the
expiration of the three year extension period, the SAR will be deemed to be
exercised by the recipient’s estate as of the SAR expiration date with net
proceeds (where applicable) held for distribution to the estate.
Different tax rules may apply when the estate or heir exercises the deceased
employee’s SARs. A personal tax or financial advisor should be consulted under
this scenario.
Rehire. If the Company rehires a Participant within 90 days following the
Termination Date, unexercised vested SARs and unvested SARs that were forfeited
and cancelled because of such termi-nation will be reinstated. Unexercised SARs
that received accelerated vesting at termination will be subject to the original
vesting schedule upon rehire within 90 days following the Termination Date. If
the Company rehires a Participant after 90 days following the Termination Date,
the SARs will remain forfeited and cancelled.
Change-in-Control Termination. If a Participant’s termination results from an
involuntary termination by the Company for reasons other than for Cause, or due
to the Participant’s voluntary termination for “Good Reason,” in each case,
within 24 months following a Change-in-Control in accordance with Section 10(d)
of the LTIP (such Termination of Service, a “CIC Termination”), then all
unvested SARs will vest and become exercisable as of the Termination Date and
all vested SARs will be exercisable until the third anniversary of the
Termination Date (or until the expiration of the SAR, if earlier).
Forfeiture of Award and Repayment of Realized Gains
SARs, whether or not vested, will be immediately for-feited and a Participant
will be obligated to repay to the Company the value realized from the prior
exercise of SARs upon the occurrence of any of the following events:
(i)
Termination for Cause (as defined in the LTIP);



(ii)
A determination that the Participant engaged in conduct that could have
constituted the basis for a Termination for Cause, including determinations made
within three years following the Termination Date;






--------------------------------------------------------------------------------





(iii)
Within twenty-four months following a Participant’s Termination Date, the
Participant:



(A)
Solicits a Company employee, or individual who had been a Company employee
within the previous three months, for an opportunity outside of the Company; or



(B)
Publicly disparages the Company, its employees, directors, products, or
otherwise makes a public statement that is materially detrimental to the
interests of the Company or such individuals; or



(iv)
At any time during the twelve-month period following the Termination Date: (i)
the Participant becomes employed by, consults for, or otherwise renders services
to any business entity or person engaged in activities that compete with the
Corporation or the business unit that employed the Participant; or (ii) that is
a material customer of or a material supplier to the Corporation or the business
unit that employed the Participant, unless, in either case, the Participant has
first obtained the consent of the Chief Human Resources Officer or her or his
delegate. This restriction applies to competitors, customers, and suppliers of
each business unit that employed the Participant within the two-year period
prior to the Termination Date. The determination of status of competitors,
customers, and suppliers will be made by the Chief Human Resources Officer (or
her or his delegate) in her or his sole discretion.



The Participant agrees that the foregoing restrictions are reasonable and that
the value of the LTIP awards is reasonable consideration for accepting such
restrictions and forfeiture contingencies. However, if any portion of this
section is held by competent authority to be unenforceable, this section shall
be deemed amended to limit its scope to the broadest scope that such authority
determines is enforceable, and as so amended shall continue in effect. The
Participant acknowledges that this Award shall constitute compensation in
satisfaction of these covenants. Further details concerning the forfeiture of
Awards and the obligation to repay gains realized from LTIP Awards are set forth
in Section 14(i) of the LTIP, which can be located at www.ubs.com/onesource/UTX.
Adjustments
If the Corporation engages in a transaction affecting its capital structure,
such as a merger, distribution of a special dividend, spin-off of a business
unit, stock split, subdivision or consolidation of shares of Common Stock or
other events affecting the value of Common Stock, SAR Awards may be adjusted as
determined by the Committee, in its sole discretion.
Further information concerning capital adjustments is set forth in Section 3(e)
of the LTIP, which can be located at www.ubs.com/onesource/UTX.


Change-in-Control
In the event of a Change-in-Control or restructuring of the Company, the
Committee may, in its sole discretion, take certain actions with respect to
out-standing Awards to assure fair and equitable treatment of LTIP Participants.
Such actions may include the acceleration of vesting, canceling an outstanding
Award in exchange for its equiv-alent cash value (as determined by the
Committee), or providing for other adjustments or modifications to outstanding
Awards as the Committee may deem appropriate. Further details concerning
Change-in-Control are set forth in Section 10 of the LTIP, which can be located
at www.ubs.com/onesource/UTX.
Awards Not to Affect Certain Transactions
SAR Awards do not in any way affect the right of the Corporation or its
shareowners to effect: (a) any adjustments, recapitalizations, reorganizations
or other changes in the Corporation’s capital or business structure; (b) any
merger or consolidation of the Corporation; (c) any issue of bonds, debentures,
shares





--------------------------------------------------------------------------------





of stock preferred to, or otherwise affecting the Common Stock of the
Corporation or the rights of the holders of such Common Stock; (d) the
dissolution or liquidation of the Corporation; (e) any sale or transfer of all
or any part of its assets or business; or (f) any other corpo-rate act or
proceeding.
Taxes / Withholding
The Participant is responsible for all income taxes, social insurance
contributions, payroll taxes, payment on account or other tax-related items
attributable to any Award (“Tax-Related Items”). The provisions of Section 14(d)
(Required Taxes) of the LTIP apply to this Award; provided that, if the
Participant is an individual covered under Section 16 of the Securities Exchange
Act of 1934, as amended, at the time that a taxable event occurs, then the
Company’s withholding obligations with respect to such taxable event will be
satisfied by the Company withholding shares of Common Stock subject to the SAR
Award having a Fair Market Value on the date of exercise equal to the amount
required to be withheld for tax purposes (calculated using the minimum statutory
withholding rate, except as otherwise approved by the Committee). The Company
shall have the right to deduct directly from any payment or delivery of shares
due to a Participant or from a Participant’s regular compensation to effect
compliance with all Tax-Related Items, including withholding and reporting with
respect to the exercise of any SAR. Acceptance of an Award constitutes
affirmative consent by a Participant to such reporting and withholding. The
Participant acknowledges that the ultimate liability for all Tax-Related Items
is and remains the Participant’s responsibility and may exceed the amount
actually withheld by the Company. Further, if the Participant has become subject
to tax in more than one jurisdiction between the date of grant and the date of
any relevant taxable event, the Participant acknowledges that the Company may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction. In those countries where there is no withholding on account of
such Tax-Related Items, Participants must pay the appro-priate taxes as required
by any country where they are subject to tax. In those instances where Company
is required to calculate and remit withholding on Tax-Related Items after shares
have already been delivered, the Participant shall pay the Company any amount of
Tax-Related Items that the Company is required to pay. The Company may refuse to
distribute an Award if a Participant fails to comply with his or her obligations
in connection with Tax-Related Items.
Important information about the U.S. Federal income tax consequences of LTIP
Awards can be found in the LTIP Prospectus at www.ubs.com/onesource/UTX.


Nonassignability
Unless otherwise approved by the Committee or its delegate, no assignment or
transfer of any right or interest of a Participant in any SAR Award, whether
voluntary or involuntary, by operation of law or otherwise, is permitted except
by: (i) will or the laws of descent and distribution; or (ii) certain
intra-family transfers or transfers pursuant to qualified domestic relations
orders subject to procedures and requirements established by the Committee and
compliance with SEC rules. Any other attempt to assign such rights or interest
shall be void and without force or effect.
Nature of Payments
All Awards made pursuant to the LTIP are in consideration of services performed
for the Company. Any gains realized pursuant to such Awards constitute a special
incentive payment to the Participant and will not be taken into account as
compensation for purposes of any of the employee benefit plans of the Company.
Awards are made at the discretion of the Committee. Receipt of a current Award
does not guarantee receipt of a future Award.





--------------------------------------------------------------------------------





Right of Discharge Reserved
Nothing in the LTIP or in any SAR Award shall confer upon any Participant the
right to continued employment or service for any period of time, or affect any
right that the Company may have to terminate the employment of any Participant
at any time for any reason.
Administration
The Board of Directors of UTC has delegated the administration and
interpretation of the Awards granted pursuant to the LTIP to the Compensation
Committee. The Committee establishes such procedures as it deems necessary and
appropriate to administer Awards in a manner that is consistent with the terms
of the LTIP. The Committee has, consistent with its charter and subject to
certain limitations, delegated to the Chief Execu-tive Officer and the Chief
Human Resources Officer (and to such subordinates as he or she may further
delegate) the authority to grant, administer, and interpret Awards, provided
that, such delegation will not apply with respect to employees of the Company
who are covered under Section 16 of the Securities Exchange Act of 1934, as
amended, and to members of the Company’s Executive Leadership Group. Awards to
these individuals will be granted, administered, and interpreted exclusively by
the Committee. The Committee’s decision or that of its delegate on any matter
related to an Award shall be binding, final, and conclusive on all parties in
interest.
Data Privacy
The Corporation maintains electronic records for the purpose of administering
the LTIP and individual Awards. In the normal course of plan administration,
electronic data may be transferred to different sites within the Company and to
outside service providers. Acceptance of an Award constitutes consent by the
Participant to the collection, use, processing, transmission, and holding of
personal data, in electronic or other form, as required for the implementation,
administration, and management of this Award and the LTIP by the Company or its
third-party administrators within or outside the country in which the
Participant resides or works. All such collection, use, processing,
transmission, and holding of data will comply with applicable privacy protection
requirements. If you do not want to have your personal data shared, you may
choose to not accept this Award.
Company Compliance Policies
Award Recipients must comply with the Company’s Code of Ethics and Corporate
Policies and Procedures. Violations can result in the forfeiture of Awards and
the obligation to repay previous gains realized from LTIP Awards. The UTC Code
of Ethics and Corporate Policy Manual are available online on the Company’s
internal home page.
Interpretations
This Schedule of Terms provides a summary of terms applicable to the SAR Award.
This Schedule of Terms and each Award Agreement are subject in all respects to
the terms of the LTIP, which can be located at www.ubs.com/onesource/UTX. In the
event that any provision of this Schedule of Terms or any Award Agreement is
inconsistent with the terms of the LTIP, the terms of the LTIP shall govern.
Capitalized terms used but not otherwise defined herein shall have the meanings
as defined in the LTIP. Any question concerning administration or interpretation
arising under the Schedule of Terms or any Award Agreement will be determined by
the Committee or its delegates, and such determination shall be final, binding,
and conclusive upon all parties in interest. If this Schedule of Terms or any
other document related to this Award is translated into a language other than
English and a conflict arises between the English and translated version, the
English version will control.







--------------------------------------------------------------------------------





Governing Law
The LTIP, this Schedule of Terms and the Award Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware.


Additional Information
Questions concerning the LTIP or Awards and requests for LTIP documents can be
directed to:
    Stock Plan Administrator
stockoptionplans@utc.com
OR
United Technologies Corporation
Attn: Stock Plan Administrator
4 Farm Springs Road
Farmington, CT 06032
    
The Corporation and / or its approved Stock Plan Administrator will send any
Award-related communications to the Participant’s email address or physical
address on record. It is the responsibility of the Participant to ensure that
both the e-mail and physical address on record are up-to-date and accurate at
all times to ensure delivery of Award-related communications.







